Citation Nr: 1754393	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  07-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to May 22, 2015.    


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1982 to July 1982 and from July 1983 to July 1985.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for residuals of cold injury to the lips and face (claimed as lips, face and ears) and assigned an initial rating of 10 percent, effective November 20, 1998.  The Veteran disagreed with the initial rating assigned for this service-connected disability.

In September 2014, the Board granted a separate 10 percent initial rating for residuals of cold injury to the ears, a separate rating for residuals of cold injury to the nose, rated 10 percent prior to August 8, 2009 and 20 percent from August 18, 2009; and a separate rating for residuals of cold injury to the lips, rated 10 percent prior to August 18, 2009, 20 percent rating from August 18, 2009 through January 17, 2012, and a 30 percent rating from January 18, 2012.  The Board also remanded a TDIU issue as part of the initial rating claim.  To that effect, the Court has held that entitlement to a TDIU is an element of initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice, 22 Vet. App. at 55.  Therefore, the rating period for consideration on appeal as to the issue of entitlement to a TDIU is from November 20, 1998, pursuant to the holding in Rice.  

A rating decision dated in May 2015 denied entitlement to a TDIU.

In February 2016, the Board denied entitlement to a TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and the Court granted an August 2016 Joint Motion for Remand, vacated the February 2016 Board decision, and remanded the issue to the Board for readjudication.

In an April 2017 decision, the Board granted entitlement to a TDIU from May 22, 2015.  The Board also remanded the issue of entitlement to a TDIU prior to May 22, 2015.  


FINDING OF FACT

The most probative evidence of record does not reflect that it is at least as likely as not that, prior to May 22, 2015 the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, prior to May 22, 2015 are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran contends that prior to May 22, 2015 his service-connected disabilities prevented him from securing or following a substantially gainful occupation.  From November 20, 1998, the Veteran was service connected for post-operative, tenosynovectomy of the right ring finger, rated as 10 percent disabling and cold injury residuals of the lips and face, rated as 10 percent disabling to December 7, 2006.  From December 27, 2005, the Veteran was additionally service connected for chronic right ear otorrhea, rated as 10 percent disabling through June 6, 2012.  From December 7, 2006, the Veteran was service connected for cold injury bilateral ears, rated as 10 percent disabling; cold injury of the nose, rated as 10 percent disabling; and cold injury of the lips rated as 10 percent disabling.  On August 18, 2009 the Veteran's service-connected cold injury of the lips was increased to 20 percent disabling through January 17, 2012 and 30 percent disabling from January 18, 2012.  His service-connected cold injury to the nose was increased to 20 percent disabling from August 18, 2009.  Additionally, the Veteran had noncompensable mixed hearing impairment from May 20, 2005 through May 22, 2015. The Veteran's combined rating for his service-connected disabilities was 20 percent from November 20, 1998, 30 percent from May 20, 2005, 50 percent from December 7, 2006 and 60 percent from August 18, 2009.     

Therefore, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a).  No service-connected disability was rated 40 percent or more, and the combined rating for the service-connected disabilities was less than 70 percent.  However, a TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16 (b), if it is determined that the veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  However, if it is determined that the veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director, Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Nevertheless, the Board will consider whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation such that consideration of entitlement to a TDIU on an extra-schedular is warranted under 38 C.F.R. § 4.16 (b).

In that regard, the Board notes that the RO referred the case to the Director, Compensation Services, in May 2017 for extra-schedular consideration.  In July 2017, the Director, Compensation Services, provided an administrative decision denying entitlement to a TDIU on an extra-schedular basis prior to May 22, 2015.  See 38 C.F.R. § 4.16 (b).  The July 2017 administrative decision includes a statement of reasons for the decision and a summary of the evidence considered.  The Board notes that the Director's decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  Although the Board is precluded from assigning an extra-schedular rating "in the first instance," the Board may assign extra-schedular ratings when reviewing either a grant or a denial of an extra-schedular rating by the Director, as is the case here.  See id.; Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Accordingly, the Board may determine whether the Veteran is entitled to a TDIU prior to May 22, 2015, on an extra-schedular basis.

The Veteran indicated on his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in June 2015, that he has an eleventh grade education with one year of college.  He indicated occupational experience as a cook, produce clerk and production laborer.

In a March 2002 SSA Work History Report, the Veteran indicated occupational experience in manufacturing as a machine operator.  In an August 2007 SSA Work History Report, the Veteran indicated that he worked as a printer, a cook, a produce clerk at a grocery store, and as a warehouse clerk.  

The Veteran was provided a VA hand, thumb, and finger examination in July 1998.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he was having problems with a clicking sensation in his middle finger and a problem with "catching".  He further reported constant soreness in the phalangeal joint and that he experiences hypersensitivity to touch.  The VA examiner stated that the Veteran had a normal physical examination of the right wrist and right forearm.

At a July 1998 hearing, the Veteran stated that his thumb does not flex properly.  He further testified that the he has difficulty with everyday function and that it is very hard to manipulate his hand for functions such as writing, showering, holding or manipulating objects, and to operate a computer.  

The Veteran was provided a VA skin diseases examination in August 2008.  The VA examiner interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he continued to have problems related to his frostbite injury, including recurrent blisters on his upper lip and the tip of his nose.  He reported that the blisters last a couple of weeks and occur three or four times a year when he is exposed to cold weather.  The Veteran reported that when they occur he will skip work because he does not want people to see them.  Additionally, he stated he has lost jobs because he would not go into work when he has the blisters.  

The Veteran was provided a VA cold injury examination in August 2009.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that his nose, lips, pinna, and earlobe are extremely sensitive and that if it is cold enough, he develops numbness and needles and a burning sensation.  Additionally, the Veteran reported he has constant pain of a two out of ten and up to a five out ten in the winter months.  The Veteran stated that during flare-ups he stays indoors and does not visit friends since he does not want anyone to see his skin condition.  The Veteran further stated that he frequently travels to Arizona in the winter months and is careful to cover his face and ears with plenty of clothing.  The Veteran stated he has been unemployed for the past five years due to a nonservice-connected back condition.  The VA examiner stated the Veteran's sitting tolerance, sit-to-stand, and gait were within normal limits.

A July 2010 VA audio examination reported that the Veteran has otorrhea on a daily basis and noted smelly discharge from his ear that is irritating, itchy and overall impairs his hearing.  

In August 2010, VA received a buddy statement from the administrator of the bar where the Veteran was employed.  The administrator stated that when the Veteran was first hired, twenty-two years prior, he missed approximately nineteen days of work in the first six months of employment and was therefore let go.  After the Veteran was re-hired he continued to call in sick whenever marks or ulcerations would appear on his lips or nose.  

The Veteran was provided a cold injury residuals examination in January 2012.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated he has recurrent blisters and swelling of his upper lip when exposed to cold.  He further stated he has a sharp, burning sensation in both ears and upper lip with cold exposure.  The Veteran stated he occasionally gets blister like lesions on the tip of his nose but not the ears.  The January 2012 VA examiner opined that the Veteran's cold injury does not impact his ability to work.  

The Veteran was provided a VA audiological examination in February 2012.  The VA examiner interviewed the Veteran and conducted an in-person examination.  The Veteran was diagnosed with mixed hearing loss of the right and left ears.  The February 2012 VA examiner stated that the Veteran's hearing loss impacts his ordinary conditions of daily life, including his ability to work.  No rationale was provided for this opinion.
    
In a sworn affidavit, signed October 2016, the Veteran stated that he has not worked in any capacity since January 2004, when he worked as a cook.  The Veteran further stated that repetitive use of his dominant right hand for as little as ten minutes has caused his hand to become cramped and numb.  In addition, the Veteran stated he is unable to type for an extended period of time and can only manage a few lines of text before his right hand becomes too painful to continue.  He additionally stated he would have to take breaks after short periods of time because he would lose feeling in his hand and finger tips and that he had been fired from a previous job because he couldn't use his right hand after using it repetitively for too many days in a row.  The Veteran stated that due to his hearing disabilities he is unable to hear anything amid background noise and constantly needs to ask people to repeat themselves.  The Veteran stated his right hand disability has limited his ability to write or type for an extended period of time.

A January 2017 vocational assessment, authored by J.S., noted that she was asked to provide an opinion as to whether the combined service-connected disabilities prevented the Veteran from securing and following substantial gainful employment.  J.S stated she reviewed the Veteran's entire claims file and his sworn affidavit signed October 2016.  J.S summarized the Veteran's medical history of his service-connected disabilities and noted that the Veteran is a high school graduate with a two year certificate in business management.  J.S noted the Veteran's last period of substantial gainful employment was in 2004 and that he has no reported earnings since 2005.  J.S. opined "that it is at least as likely as not that the veteran is unable to secure and follow substantially gainful occupation because of his service-connected conditions" since 2010.  As rationale, J.S. stated that the Veteran's service-connected disabilities would prevent the Veteran from attending work as expected by any employer in the general labor market.  Additionally, his disabilities would cause the Veteran to experience frequent and extended absences from work.  J.S. further opined that the Veteran's chronic pain and functional limitations in his right dominant finger would interfere with his ability to work in occupations requiring dexterity.

After thorough consideration of the evidence of record, the Board concludes that the probative evidence of record does not show that the Veteran was unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience solely as a result of his service-connected disabilities, prior to May 22, 2015.  Rather, it shows that he would have been able to secure and follow a substantially gainful occupation that did not involve exposure to cold temperatures.  

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities had an impact on his occupational functioning.  The record shows that the Veteran was unable to remain in cold temperatures for prolonged periods of time due to his service-connected disabilities.  Nevertheless, the medical evidence of record does not show that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Specifically, the January 2012 VA examiner opined that the Veteran's cold injuries do not impact his ability to work.  The August 2009 VA examiner stated that the Veteran's sitting tolerance, sit-to-stand, and gait were within normal limits.  Additionally, the July 1998 hand, thumb, and finger examiner stated the Veteran had a normal physical examination of the right wrist and right forearm.  The Board affords great weight to the examiners' opinions in this regard, as they are based on an in-person examination of the Veteran and the examiners' expertise as medical professionals.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 44, 448-9 (2000).  

The Board gives relatively less probative weight to the opinion of record indicating that, prior to May 22, 2015 the Veteran was unable to work.  Specifically, the opinion of J. S. that the Veteran was unable to work as of 2010 is based solely on a review of the record, not an in-person examination of the Veteran.  Furthermore, J. S.' stated that the Veteran's conditions, "most especially his frequent incapacitating episodes of vertigo, would cause him to experience frequent and extended absences to work."  However, prior to May 22, 2015 the Veteran was not service-connected for vertigo.  The Veteran's nonservice-connected disabilities are not for consideration in determining whether he is entitled to a TDIU prior to May 22, 2015.  Therefore, the opinion is due relatively less probative weight.  Additionally, the February 2012 VA audiological examiner noted that the Veteran's hearing loss impacts his ordinary conditions of daily life, including his ability to work.  However, it was not asserted that the functional impact rendered him unemployable.  As such the Board affords it no probative value.   

Accordingly, the most probative evidence of record shows that the Veteran was limited to non-cold temperature work by his service-connected disabilities of cold injury residuals, service-connected post-operative, tenosynovectomy, right ring finger, and service-connected tinnitus and mixed hearing impairment, prior to May 22, 2015.  However, it was not shown that his service-connected disabilities rendered him unable to maintain other substantially gainful employment prior to May 22, 2015.  For example, the Veteran did not have any service-connected disabilities that have been shown to limit his ability to sit, use his upper extremities, or see prior to May 22, 2015.  Additionally, the July 1998 hand, thumb, and finger examiner found the Veteran had a normal right wrist and forearm.  The Board acknowledges that the Veteran's nonservice-connected disabilities may have further limited his functioning such that he was unable to secure or follow a substantially gainful occupation, but his nonservice-connected disabilities are not for consideration in determining whether he was entitled to a TDIU prior to May 22, 2015.  See 38 C.F.R. § 4.16.  The Board concludes that, prior to May 22, 2015, the Veteran was able to perform essentially a full range of work despite his service-connected disabilities; the Veteran was not unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.         

In determining whether the Veteran was entitled to a TDIU, prior to May 22, 2015, the Board has also considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. § 4.16.  As noted above, the Veteran indicated that he has an eleventh grade education with one year of college education.  The Board finds that the Veteran's education was not inconsistent with an ability to perform non-cold temperature occupations such as inspection or clerical work or to complete a full work schedule on an ongoing basis due to his service-connected disabilities, prior to May 22, 2015.  The Board finds that although the Veteran may no longer be able to perform his past work and has not worked in many years, his work history would not have prevented him from transitioning to a non-cold temperature occupation, or from securing or following such position.  

The Board also considered the Veteran's lay statements that his service-connected disabilities prevented him from securing or following substantially gainful employment.  The Veteran's assertions that he had difficulty hearing amongst background noise and fully using his right hand is consistent with the findings and opinions of the VA examiners.  Thus, the Board finds the Veteran credible in that regard, and assigns probative value to his assertions.  However, the Board notes that such difficulties are not demonstrative of a finding that the Veteran was unable to secure or follow a substantially gainful occupation with the restrictions described above.  

The Board also finds the Veteran generally credible in his belief that he was unable to secure or follow a substantially gainful occupation prior to May 22, 2015.  However, the Board finds that the Veteran's opinion that he was unable to secure or follow substantially gainful employment is outweighed by the other evidence of record.  Specifically, as detailed above, the medical evidence of record shows that the Veteran's service-connected disabilities would limit him to occupations not involving exposure to cold temperatures.   

As such, the probative evidence of record does not show that, prior to May 22, 2015, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran was limited to non-cold temperature occupations.  He has an eleventh grade education with one year of college education and a history of working in physical occupations.  The Veteran's education and occupational experience did not further limit his ability to secure and follow a substantially gainful non-cold temperature occupation of an unskilled or semi-skilled nature.  Therefore, the preponderance of the evidence is against entitlement to a TIDU prior to May 22, 2015, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability, prior to May 22, 2015, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


